           Case 17-24248-JAD                    Doc   Filed 03/09/20 Entered 03/09/20 18:50:07                          Desc Main
                                                      Document      Page 1 of 7
Fill in this information to identify the case

Debtor 1 Jody R. Clark

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: WESTERN District of PA
                                                                            (State)
Case number 17-24248


Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


Name of creditor              Nationstar Mortgage LLC d/b/a Mr. Cooper                Court claim no. (if known)            8
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of        4/1/2020
you use to identify the debtor's                                                      this notice
account:                               4853
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any       $1,018.41
Part 1:           Escrow Account Payment Adjustment
  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $264.55      New escrow payment:       $260.28

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                             %           New interest rate:                                    %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




17-038452_JDD1
         Case 17-24248-JAD             Doc       Filed 03/09/20 Entered 03/09/20 18:50:07                   Desc Main
                                                 Document      Page 2 of 7
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




17-038452_JDD1
             Case 17-24248-JAD                     Doc       Filed 03/09/20 Entered 03/09/20 18:50:07              Desc Main
                                                             Document      Page 3 of 7

Debtor 1          Jody R. Clark                                             Case number (if known) 17-24248
            First Name                      Middle Name        Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X     /s/ Karina Velter                                                        Date    March 9, 2020
      Signature

  Print:                        Karina Velter                                    Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State       ZIP Code

  Contact phone            614-220-5611                                          Email     amps@manleydeas.com




17-038452_JDD1
           Case 17-24248-JAD                  Doc        Filed 03/09/20 Entered 03/09/20 18:50:07                                 Desc Main
                                                         Document      Page 4 of 7
                                                                                             Escrow Account Disclosure Statement
                                                                                 Redacted
                                     8950 Cypress Waters Blvd.                   Redacted
                                                                                 Redacted Customer Service: 888-480-2432
                                     Coppell, TX 75019                                       Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                             Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                             to 12 p.m. (CT)

                                                                                             Tax /Insurance: 866-825-9267
                                                                                             Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                             Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                             to 3 p.m. (ET)
ANGELA CLARK
202 FLORENCE DR                                                                              Your Loan Number          Redacted
UNIONTOWN,PA 15401                                                                           Statement Date: 01/31/2020




        Why am I          Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?        shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                          taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                          event of changing tax and insurance amounts.

   What does this         The escrow analysis is based on the assumption that your loan is current, and all past due payments have been made. Based on this
    mean for me?          assumption, your Escrow Account is projected to have more money than needed, resulting in a surplus of $515.35. If you are behind
                          on your payments this is not a true surplus.
                          If your account is current, the analysis below will show there to be a surplus, as well as changes in your monthly escrow payment.


        What do I         Due to the status of your loan, we are retaining these funds in your Escrow Account per RESPA guidelines. Please note that eﬀective
       need to do?        04/01/2020, your new total monthly payment will be $1,018.41.

                                                                    Current Monthly                                                      New Monthly
 Total Payment                                                                                      Payment Changes
                                                                           Payment                                                          Payment
 PRINCIPAL AND INTEREST                                                       $758.13                                 $0.00                    $758.13
 ESCROW                                                                       $264.55                               ($4.27)                   $260.28
 Total Payment                                                             $1,022.68                               ($4.27)                  $1,018.41
 See below for surplus calculation

   What is a Surplus? A surplus is the diﬀerence between the lowest projected balance and the minimum required balance of your account for the
   coming year, as shown below. Please see second page for coming year details.

                              Minimum Required Balance                                           Lowest Projected Balance


                                       $374.68                                                                $890.03

                                                                Surplus Amount $515.35
                                          Please see the Coming Year Projections table on the back for more details.
 Escrow Payment                                                          Current Annual                                            Anticipated Annual
                                                                                                           Annual Change
 Breakdown                                                                Disbursement                                                  Disbursement
 SCHOOL TAX                                                                     $1,049.08                                $36.10               $1,085.18
 TOWN TAX                                                                         $531.97                                 $0.00                 $531.97
 HAZARD SFR                                                                      $587.00                                 $44.00                $631.00
 BORR PAID MI                                                                    $901.20                               ($26.04)                 $875.16
 Annual Total                                                                 $3,069.25                                 $54.06               $3,123.31
 If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance
 provider. For more information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess,
or recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this
communication shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal
liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.

                                                                                                                                                               DELQ
            Case 17-24248-JAD                     Doc        Filed 03/09/20 Entered 03/09/20 18:50:07                              Desc Main
                                                             Document      Page 5 of 7
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                              INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed           ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                 ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                         ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                              ● Premium refund received
                                                          ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                             ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 02/19 through 03/21. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside anamount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $374.68 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁesotherwise. Your projected estimated lowest account balance of $890.03 will be
reached in September 2020. When subtracted from your minimumrequired balance of $374.68, an Escrow Shortage results in the amount of $0.00. These
amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.
            Projected         Actual            Projected                Actual                      Description                 Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                Balance            Balance
                                                                                                        Start                    $1,445.37           ($300.13)
 02/19         $0.00           $255.77                     $0.00               $75.10* *             BORR PAID MI                   $1,445.37          ($119.46)
 03/19         $0.00            $511.54                    $0.00               $75.10* *             BORR PAID MI                   $1,445.37            $316.98
 04/19        $255.77            $0.00                    $75.10               $75.10* *             BORR PAID MI                   $1,626.04            $241.88
 04/19         $0.00             $0.00                   $531.97              $531.97* *              TOWN TAX                      $1,094.07         ($290.09)
 05/19        $255.77           $767.31                   $75.10               $75.10* *             BORR PAID MI                    $1,274.74           $402.12
 05/19         $0.00             $0.00                  $587.00               $631.00* *             HAZARD SFR                       $687.74         ($228.88)
 06/19        $255.77            $0.00                    $75.10               $75.10* *             BORR PAID MI                     $868.41          ($303.98)
 06/19         $0.00           $631.00*                    $0.00                 $0.00                Esc pay adj                     $868.41            $327.02
 07/19        $255.77          $255.77                    $75.10               $75.10* *             BORR PAID MI                   $1,049.08            $507.69
 08/19        $255.77          $264.55                    $75.10               $72.52* *             BORR PAID MI                   $1,229.75            $699.72
 09/19        $255.77          $529.10                    $75.10               $72.93* *             BORR PAID MI                   $1,410.42          $1,155.89
 09/19         $0.00             $0.00                 $1,049.08            $1,085.18* *             SCHOOL TAX                       $361.34             $70.71
 10/19        $255.77          $529.10                    $75.10               $72.93* *             BORR PAID MI                     $542.01            $526.88
 11/19        $255.77          $264.55                    $75.10               $72.93* *             BORR PAID MI                     $722.68            $718.50
 12/19        $255.77          $793.65                    $75.10               $72.93* *             BORR PAID MI                     $903.35          $1,439.22
 01/20        $255.77          $264.55                    $75.10               $72.93* *             BORR PAID MI                   $1,084.02          $1,630.84
 02/20        $255.77          $264.55                    $75.10             $72.93*E *E             BORR PAID MI                   $1,264.69          $1,822.46
 03/20        $255.77          $264.55                    $75.10             $72.93*E *E             BORR PAID MI                   $1,445.36         $2,014.08
 Total       $3,069.24        $5,595.99               $3,069.25              $3,281.78                  Total                      $1,445.36         $2,014.08
            Projected                           Projected                                                                          Current        Required
            Payment                           Disbursement                                           Description                   Balance         Balance
 Month                                                                                                                                            Projected
                                                                                                        Start                     $2,014.08          $1,498.73
 04/20          $260.28                                   $72.93                                     BORR PAID MI                    $2,201.43        $1,686.08
 04/20            $0.00                                 $531.97                                       TOWN TAX                       $1,669.46         $1,154.11
 05/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,856.81        $1,341.46
 05/20            $0.00                                 $631.00                                      HAZARD SFR                      $1,225.81          $710.46
 06/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,413.16          $897.81
 07/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,600.51        $1,085.16
 08/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,787.86        $1,272.51
 09/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,975.21        $1,459.86
 09/20            $0.00                                $1,085.18                                     SCHOOL TAX                        $890.03        $374.68<
 10/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,077.38          $562.03
 11/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,264.73          $749.38
 12/20          $260.28                                   $72.93                                     BORR PAID MI                    $1,452.08          $936.73
 01/21          $260.28                                   $72.93                                     BORR PAID MI                    $1,639.43        $1,124.08
 02/21          $260.28                                   $72.93                                     BORR PAID MI                    $1,826.78         $1,311.43
 03/21          $260.28                                   $72.93                                     BORR PAID MI                    $2,014.13        $1,498.78
 Total        $3,123.36                               $3,123.31                                         Total                       $2,014.13        $1,498.78
Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to
reach the required minimum account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call Sylvia Rodriguez at 866-316-2432. Our hours of operation are Monday
through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
Case 17-24248-JAD          Doc     Filed 03/09/20 Entered 03/09/20 18:50:07             Desc Main
                                   Document      Page 6 of 7



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
In re:                             :
                                   : Case No.: 17-24248-JAD
Jody R. Clark                      : Chapter 13
                                   : Judge Jeffery A. Deller
Debtor(s)                          : *******************
                                   :
Nationstar Mortgage LLC d/b/a Mr.  :
Cooper                             :
Movant                             :
       v.                          :
                                   :
Jody R. Clark                      :
Angela D. Clark                    :
Ronda J. Winnecour, Trustee        :
                                   :
Respondents

          CERTIFICATE OF SERVICE OF NOTICE OF PAYMENT CHANGE

        I certify under penalty of perjury that I served the above captioned pleading on the parties
at the addresses specified below or on the attached list on (date) March 9, 2020                     .

       The type(s) of service made on the parties (first-class mail, electronic notification, hand
delivery, or another type of service) was: first-class mail and/or electronic notification         .

         If more than one method of service was employed, this certificate of service groups the
parties by the type of service. For example, the full name, email address, and where applicable
the full name of the person or entity represented, for each party served by electronic transmission
is listed under the heading "Service by NEF," and the full name and complete postal address for
each party served by mail, is listed under the heading "Service by First-Class Mail."


              March 9, 2020
EXECUTED ON: _______________

                                              By: /s/ Karina Velter
                                              Signature
                                              Karina Velter, Esquire
                                              Typed Name
                                              P.O. Box 165028, Columbus, OH 43216-5028
                                              Address
                                              614-220-5611
                                              Phone No.
                                              94781
                                              List Bar I.D. and State of Admission


17-038452_JDD1
Case 17-24248-JAD        Doc     Filed 03/09/20 Entered 03/09/20 18:50:07           Desc Main
                                 Document      Page 7 of 7




  Karina Velter, Attorney for Creditor, Manley Deas Kochalski LLC, P.O. Box 165028,
  Columbus, OH 43216-5028 (notified by ecf)

  Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov (notified by ecf)

  Ronda J. Winnecour, Chapter 13 Trustee, Suite 3250, USX Tower, 600 Grant Street,
  Pittsburgh, PA 15219 (notified by ecf)

  Daniel R. White, Attorney for Debtor and/or Co-Debtor, 18 Mill Street Square, P.O. Box
  2123, Uniontown, PA 15401 (notified by ecf)

  Charles O Zebley Jr., Attorney for Attorney for Debtor and/or Co-Debtor, P.O. Box 2123,
  Uniontown, PA 15401 (notified by ecf)

  Jody R. Clark, Angela D. Clark, Debtor and/or Co-Debtor, 202 Florence Drive, Uniontown,
  PA 15401 (notified by regular US Mail)

  Jody R. Clark and Angela D. Clark, Debtor and/or Co-Debtor, 202 Florence Dr, Uniontown,
  PA 15401-9059 (notified by regular US Mail)




17-038452_JDD1
